Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a conductive member… in partial contact with the holder such that a portion of the heater is uncovered and a portion of the conductive member is uncovered” of claims 1-2, 4-8, 16, and 18  and the “a conductive member… in partial contact with the holder such that a portion of the heater is uncovered and a portion of the conductive member is uncovered” of claims 9-15 and 17 must be shown or the feature(s) canceled from the claim(s).  While the partial contact is shown, in all relevant images, the heater and conductive member both appear to be fully covered.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 1 and 9 both have the newly added limitation “a conductive member… in partial contact with the holder such that a portion of the heater is uncovered and a portion of the conductive member is uncovered”.  The specification does not appear to set forth this limitation and only figures 2A, 2D and 2E show a relationship between the high thermally conductive member 355 and the holder 345.  While there is support for the phrasing “in partial contact with the holder”, both 355 and 350/360 appear to be “covered” by 345.  As such, the office cannot find support for a portion being uncovered.  This limitation is thus deemed to constitute new matter.

Claims 1-2 and 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 contain the claim language “a conductive member, on the side of the heater opposite the fixing rotator” but also introduce “a holder inside the fixing rotator, the holder contacting a base of the heater at two end portions in a short side direction of the base such that the holder is not between the heater and the fixing rotator and the holder is not in direct contact with the heater on a side of the heater opposite the fixing rotator”.  It is unclear how the conductive member can be on the back side of the heater and in partial contact with the holder and the base is somehow related to the 

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, upon which claim 17 depends, recites “a conductive member…  on the side of the heater opposite the fixing rotator”.  Claim 17 introduces “a conduction member on a surface of the base opposite a surface of the heater contacting the fixing rotator”.  It is unclear if these two items are the same and improperly claimed, or two separate items, improperly claimed, one of which is not supported by the specification.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the heat generation layer can both be embedded in the insulation layer and be flush with a surface of the base.  The term ‘flush’, as it is currently being used, means ‘to fill in level with the surface’.  This term is used with intent of a thing being filled, so it would appear to imply that for the heat generation layer to be flush with the surface of the base, it would be embedded in the base and 
It is also unclear how the heat generation layer can be embedded in the insulation layer if claim 16 requires it to be between the insulation layer and the base. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US Pub.2017/0363996) in view of Akizuki et al. (US Pub.2019/0113868), according to one interpretation of the claim language.
Regarding claim 1, Kikuchi et al. (US Pub.2017/0363996) teach a heating device (fig.1&8, #30/#30A) comprising: a sleeve-shaped flexible fixing rotator (fig.8, #34A); a heater configured to contact an inner surface of the fixing rotator (fig.8, #32); a pressure rotator pressed against the heater via the fixing rotator to form a nip between the fixing rotator and the pressure rotator (fig.8, #31), through which a medium to be heated by the heater is conveyed (fig.8, #105); a thermometer configured to detect an active temperature of the heater (para.0073); and a pressing force switching mechanism configured to switch a pressing force between the heater and the pressure rotator (fig.8, #301) in at least two stages (para.0066: fig.8 is a fixing device according to the first embodiment with a different configuration, not a different control; see akin to fig.6A & 
Regarding claim 2, Kikuchi et al. (US Pub.2017/0363996) teach a heating device wherein the heater includes a heat generation pattern including a resistance heat generator (fig.6, #60; para.0071&0026), and a part of the heat generation pattern overlaps the nip when the pressing force switching mechanism sets the pressing force to the reduced force (fig.6(B), see #60 v. #B; para.0071-0072&0043&0047).
Regarding claim 5, Kikuchi et al. (US Pub.2017/0363996) teach a heating device wherein the fixing rotator is configured to be driven to rotate by rotation of the pressure rotator based on the fixing rotator pressing against the pressure rotator with the standard force (para.0025).
Regarding claim 6, Kikuchi et al. (US Pub.2017/0363996) teach a heating device further comprising a power supply configured to supply power to the heater, wherein, based on the pressing force switching mechanism setting the pressing force to the 
Regarding claim 7, Kikuchi et al. (US Pub.2017/0363996) teach a fixing device comprising the heating device according to claim 1 (fig.8).
Regarding claim 8, Kikuchi et al. (US Pub.2017/0363996) teach an image forming apparatus (fig.1) comprising the fixing device (fig.1&8, #30/#30A) according to claim 7.
Regarding claim 16, Kikuchi et al. (US Pub.2017/0363996) teach a heating device wherein the heater includes (para.0071) an insulation layer configured to contact an inner surface of the fixing rotator (fig.4(A), #90; para.0033: SiO2), and a heat generation layer between the insulation layer and the base (fig.4A, #60 between #90 and #70; para.0033).
Regarding claim 18, Kikuchi et al. (US Pub.2017/0363996) teach a heating device wherein the heat generation layer is embedded in the insulation layer and flush with a surface of the base (fig.4A, #60 embedded in #90 and both form a flush surface in contact with #70).
However, Kikuchi et al. (US Pub.2017/0363996) fail to teach the holder not being in direct contact with the heater on a side of the heater opposite the fixing rotator or a conductor having high thermal conductivity.	

Regarding claim 17, Akizuki et al. (US Pub.2019/0113868) teach a heating device further comprising a conduction member on a surface of the base opposite a surface of the heater contacting the fixing rotator (fig.4, #81 see position relative to #30 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the holder structure of Kikuchi et al. (US Pub.2017/0363996) by incorporating the conductive member of Akizuki et al. (US Pub.2019/0113868) in order to achieve a good balance between an improvement in end portion fixability and suppression of an increase in the temperature of the sheet non-passing portion (para.0070).

Claims 9-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US Pub.2017/0363996) in view of Saito et al. (US Pub.2013/0209124) and in view of Akizuki et al. (US Pub.2019/0113868), according to one interpretation of the claim language.
Regarding claim 9, Kikuchi et al. (US Pub.2017/0363996) teach a heating device (fig.1&8, #30/#30A) comprising: a sleeve-shaped flexible fixing rotator (fig.8, #34A); a heater configured to contact an inner surface of the fixing rotator (fig.8, #32); a pressure rotator pressed against the heater via the fixing rotator to form a nip between the fixing rotator and the pressure rotator (fig.8, #31), through which a medium to be heated by the heater is conveyed (fig.8, #105); a thermometer configured to detect an active temperature of the heater (para.0073); a pressing force switching mechanism configured to switch a pressing force between the heater and the pressure rotator (fig.8, #301) in at least two stages (para.0066: fig.8 is a fixing device according to the first embodiment with a different configuration, not a different control; see akin to fig.6A & 
Regarding claim 10, Kikuchi et al. (US Pub.2017/0363996) teach a heating device wherein the heater includes a heat generation pattern including a resistance heat generator (fig.6, #60; para.0026), and a part of the heat generation pattern overlaps the nip when the pressing force switching mechanism sets the pressing force to the reduced force (fig.6(B), see #60 v. #B; para.0043&0047).
Regarding claim 12, Kikuchi et al. (US Pub.2017/0363996) teach a heating device wherein the fixing rotator is configured to be driven to rotate by rotation of the 
Regarding claim 13, Kikuchi et al. (US Pub.2017/0363996) teach a heating device further comprising a power supply configured to supply power to the heater, wherein, based on the pressing force switching mechanism setting the pressing force to the reduced force (such as fig.7, #ACT010; para.0058), the power supply is configured to supply smaller power than power supplied (para.0062) based on the pressing force switching mechanism setting the pressing force to the standard force (such as fig.7, #ACT008; para.0061-0062: if low-power or non-energized at separated, then operation state mush be a higher power).
Regarding claim 14, Kikuchi et al. (US Pub.2017/0363996) teach a fixing device comprising the heating device according to claim 9 (fig.8).
Regarding claim 15, Kikuchi et al. (US Pub.2017/0363996) teach an image forming apparatus (fig.1) comprising the fixing device (fig.1&8, #30/#30A) according to claim 14.
However, Kikuchi et al. (US Pub.2017/0363996) is silent as to stopping supplying power to the heater and stopping rotation of the pressure rotator based on the temperature of the heater being higher than the limit temperature.
Regarding claim 9, Saito et al. (US Pub.2013/0209124) teach a heating device (fig.2, #100) comprising: a sleeve-shaped flexible fixing rotator (fig.2, #121); a pressure rotator pressed against the heater via the fixing rotator to form a nip between the fixing rotator and the pressure rotator (fig.2, #122), through which a medium to be heated by the heater is conveyed (fig.2, #P); a thermometer configured to detect a temperature of 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kikuchi et al. (US Pub.2017/0363996) by using the overheat protection controls of Saito et al. (US Pub.2013/0209124) in order to allow for an emergency stop if the fixing belt overheats (para.0096) and allow for a quick stopping in the event of a sheet jamming (para.0102).
However, Kikuchi et al. (US Pub.2017/0363996) also fail to teach the holder not being in direct contact with the heater on a side of the heater opposite the fixing rotator or a conductor having high thermal conductivity.	
Regarding claim 9, Akizuki et al. (US Pub.2019/0113868) teach a heating device (fig.2) comprising: a sleeve-shaped flexible fixing rotator (fig.2, #30); a heater configured to contact an inner surface of the fixing rotator (fig.2, #32); a pressure rotator pressed against the heater via the fixing rotator to form a nip between the fixing rotator and the pressure rotator, through which a medium to be heated by the heater is conveyed (fig.2, #33 pressed against #32 for heating #P); a thermometer configured to detect an active temperature of the heater (fig.2, #41); and a holder inside the fixing rotator [substantially similar to that of Kikuchi et al. (US Pub.2017/0363996)] (fig.2, #31), the holder contacting a base of the heater at two end portions in a short side direction of the base 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the holder structure of Kikuchi et al. (US Pub.2017/0363996) by incorporating the conductive member of Akizuki et al. (US Pub.2019/0113868) in order to achieve a good balance between an improvement in end portion fixability and suppression of an increase in the temperature of the sheet non-passing portion (para.0070).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US Pub.2017/0363996) in view of Akizuki et al. (US Pub.2019/0113868) as applied to claim 1 above, and further in view of Okuno (US Pub.2019/0219954).
Kikuchi et al. (US Pub.2017/0363996) in view of Akizuki et al. (US Pub.2019/0113868) teach all of the limitations of claim 1, upon which claim 4 depends.

Regarding claim 1, Okuno (US Pub.2019/0219954) teaches a heating device (fig.3A&B) comprising: a sleeve-shaped flexible fixing rotator (fig.3A&B, #63); a heater configured to contact an inner surface of the fixing rotator (fig.3A&B, #68/67); a pressure rotator pressed against the fixing rotator to form a nip between the fixing rotator and the pressure rotator (fig.3B, #61), through which a medium to be heated by the heater is conveyed; a thermometer configured to detect a temperature of the heater (fig.3A&B, #65a; para.0064); and a pressing force switching mechanism configured to switch a pressing force between the heater and the pressure rotator in at least two stages (fig.3A&B, #M3; para.0068): a standard force (para.0073 & fig.4, #S490) when the temperature of the heater detected by the thermometer increases and reaches a predetermined temperature and before the medium to be heated passes through the nip (para.0097-0099: would be the case since this describes coming up to a desired temperature and pressure to enable printing), and a reduced force smaller than the standard force when the temperature of the heater detected by the thermometer is lower than the predetermined temperature (para.0073).
Regarding claim 4, Okuno (US Pub.2019/0219954) teaches a heating device further comprising lubricant between the fixing rotator and the heater (para.0072), wherein the predetermined temperature is equal to or higher than a softening point of the lubricant (fig.4, #S460; para.0069-0076,0097&0099).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kikuchi et al. (US Pub.2017/0363996) in view of Akizuki et al. (US .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US Pub.2017/0363996) in view of Saito et al. (US Pub.2013/0209124) and in view of Akizuki et al. (US Pub.2019/0113868) as applied to claim 9 above, and further in view of Okuno (US Pub.2019/0219954).
Kikuchi et al. (US Pub.2017/0363996) in view of Saito et al. (US Pub.2013/0209124) and in view of Akizuki et al. (US Pub.2019/0113868) teach all of the limitations of claim 9, upon which claim 11 depends.
However, Kikuchi et al. (US Pub.2017/0363996) in view of Saito et al. (US Pub.2013/0209124) and in view of Akizuki et al. (US Pub.2019/0113868) fail to teach the use of a lubricant in the heating device.
Regarding claim 9, Okuno (US Pub.2019/0219954) teaches a heating device (fig.3A&B) comprising: a sleeve-shaped flexible fixing rotator (fig.3A&B, #63); a heater configured to contact an inner surface of the fixing rotator (fig.3A&B, #68/67); a pressure rotator pressed against the fixing rotator to form a nip between the fixing rotator and the pressure rotator (fig.3B, #61), through which a medium to be heated by the heater is conveyed; a thermometer configured to detect a temperature of the heater (fig.3A&B, #65a; para.0064); and a pressing force switching mechanism configured to switch a pressing force between the heater and the pressure rotator in at least two stages (fig.3A&B, #M3; para.0068): a standard force (para.0073 & fig.4, #S490) when 
Regarding claim 11, Okuno (US Pub.2019/0219954) teaches a heating device further comprising lubricant between the fixing rotator and the heater (para.0072), wherein the predetermined temperature is equal to or higher than a softening point of the lubricant (fig.4, #S460; para.0069-0076,0097&0099).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kikuchi et al. (US Pub.2017/0363996) in view of Saito et al. (US Pub.2013/0209124) and in view of Akizuki et al. (US Pub.2019/0113868) by using a lubricant as in Okuno (US Pub.2019/0219954) in order to lower the coefficient of friction between the heater and the flexible fixing member to improve the ease of rotating the flexible fixing member (para.0072&0073).

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-17 have been considered but are moot because the new ground of rejection does not rely strictly on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
8 September 2021 have been fully considered but they are not persuasive.  The applicants argue against Kikuchi et al. (US Pub.2017/0363996) by asserting that ‘the recessed gap 361 completely separates the heating member 32 from the film guide’ and as such does not satisfy the claim limitation of the holder “contacting a base of the heater at two end portions in a short side direction of the base”.  The Office respectfully disagrees as this is an incorrect reading of the reference.  While 361 is defined as a recessed portion of 36 (see para.0067), it also states that it accommodates heating member 32. One of ordinary skill in the art would recognize that the heating member would not simply be floating in an open gap since the heater forms the nip with 31 and would otherwise allow the nip to shift and loosen if it were not secured.  Additionally, in all other embodiments, the heater is surely attached to the holder support in order to be advanced and withdrawn.  A reading in which the heater 32 is not in contact at all with 36 is inappropriate.  The Office agrees, however, that Kikuchi et al. (US Pub.2017/0363996) fails to teach “the holder is not in direct contact with the heater on a side of the heater opposite the fixing rotator”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/LKR/
10/5/2021